Citation Nr: 0903862	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-04 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for deviated septum with allergic rhinitis and 
sinusitis.  

2.  Entitlement to an effective date prior to April 6, 2005, 
for the assignment of a 10 percent disability rating for 
deviated septum with allergic rhinitis and sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1983 to 
December 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was received in September 2005, a statement of the case was 
issued in December 2005, and a substantive appeal was 
received in February 2006.  

The issue of entitlement to an effective date prior to April 
6, 2005, for the assignment of a 10 percent disability rating 
for deviated septum with allergic rhinitis and sinusitis, is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on her part.


FINDING OF FACT

The veteran's deviated septum with allergic rhinitis and 
sinusitis is not productive of allergic or vasomotor rhinitis 
with polyps.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for deviated septum with allergic rhinitis and sinusitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7 and Diagnostic Code 6522 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in April 2005, 
prior to adjudication of the claim.  In March 2006, the 
veteran was provided with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to increased rating, any questions as to 
the appropriate effective dates to be assigned are rendered 
moot.  Thus, VA has satisfied its duty to notify the 
appellant.

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran.  It 
appears clear to the Board that a reasonable person under the 
facts of this case could be expected to know and understand 
the types of evidence necessary to show a worsening or 
increase in the severity of deviated septum with allergic 
rhinitis and sinusitis and the effect of that worsening on 
employment and daily life.  The Board believes it significant 
that the veteran has been represented in the claims process 
by Disabled American Veterans, which organization represents 
numerous veterans.  Moreover, specific schedular criteria 
were provided to her in the December 2005 statement of the 
case.  The Board finds that the veteran has had actual 
knowledge of the elements outlined in Vazquez and that no 
useful purpose would be served by remanding to the RO to 
furnish notice as to elements of her claim which the veteran 
has already effectively been made aware of.  Such action 
would not benefit the veteran.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's post-service VA 
and private medical records.  The evidence of record also 
contains a report of VA examination performed in April 2005.  
The veteran and her representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced her in 
the adjudication of her appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

Deviated Nasal Septum with Allergic Rhinitis and Sinusitis 

Criteria & Analysis

The present appeal involves the veteran's claim that the 
severity of her deviated nasal septum with allergic rhinitis 
and sinusitis warrants a disability rating in excess of 10 
percent.   A July 1988 rating decision granted service 
connection for deviated septum with allergic rhinitis and 
assigned a noncompensable disability rating from December 5, 
1987 under Diagnostic Code 6502-6501.  A March 1991 rating 
decision assigned a 100 percent disability rating from 
October 30, 1990 and a noncompensable disability rating from 
December 1, 1990 under Diagnostic Code 6502-6501.  A July 
2005 rating decision assigned a 10 percent disability rating 
for deviated septum with allergic rhinitis and sinusitis from 
April 6, 2005 under Diagnostic Code 6502-6522.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Diagnostic Code 6522 provides ratings for allergic rhinitis.  
Allergic rhinitis without polyps, but with greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction on one side, is rated 10 percent 
disabling.  Allergic rhinitis with polyps is rated 30 percent 
disabling.  38 C.F.R. § 4.97.

Private treatment records from Dr. D.C.Z. dated in December 
2004 reflect that the veteran was assessed with acute and 
chronic sinusitis.  

The veteran underwent a VA examination in April 2005.  She 
reported recurrent left serous otitis media, bilateral 
allergic shiners, left naris obstruction, and left ear pain, 
consequent to chronic recurrent nasal and sinus congestion in 
response to allergies.  

Upon physical examination, the veteran had no purulent 
discharge.  She had dyspnea on exertion, in that she had to 
consciously breathe through her open mouth or she would get 
short of breath.  There was near-complete obstruction of the 
left naris by boggy turbinates, and right naris turbinates 
were engorged and reddish.  The examiner diagnosed allergic 
rhinitis with consequent sinusitis, left-to-right deviated 
nasal septum, repaired times two, as well as left otitis 
media, consequent to allergies and sinusitis.  

Private treatment records from Dr. L.K.S. dated in February 
2006 reflect that there was no polyp formation.  The examiner 
assessed nasal obstruction, congestion, history of 
septoplasty and possible nasal polypectomy.  

Private treatment records from Dr. S.P.S. dated in March 2006 
reflect that the veteran was assessed with minimal left 
concha bullosa.  There was no evidence of sinusitis or nasal 
polyps.  

The Board acknowledges the veteran's contentions and has 
reviewed the evidence.  However, after reviewing the totality 
of the evidence, the Board is compelled to conclude that a 
rating in excess of 10 percent is not warranted.  The Board 
finds that the medical findings on examination are quite 
detailed and clear and simply do not show the degree of 
involvement to warrant an increased rating.  The Board notes 
that there is no evidence of nasal polyps.  Private treatment 
records from Dr. L.K.S. dated in February 2006 and from Dr. 
S.P.S. dated in March 2006 reflect that there was no evidence 
of nasal polyps.  Thus, an increased disability rating is not 
warranted.  Moreover, there is no persuasive competent 
evidence that an increased disability rating was warranted at 
any time during the period contemplated by this appeal.  
Hart. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Entitlement to a disability rating in excess of 10 percent 
for deviated septum with allergic rhinitis and sinusitis is 
not warranted.  To this extent, the appeal is denied. 


REMAND

The veteran has not received appropriate VCAA notice with 
regard to the issue of entitlement to an effective date prior 
to April 6, 2005, for the assignment of a 10 percent 
disability rating for deviated septum with allergic rhinitis 
and sinusitis. Accordingly, the veteran should be provided 
such notice.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all notice obligations have been 
satisfied in accordance with the recent 
court decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.  
Specifically, issue appropriate notice 
on the appellant's claim of entitlement 
to an effective date prior to April 6, 
2005, for the assignment of a 10 
percent disability rating for deviated 
septum with allergic rhinitis and 
sinusitis.  A copy of the notice letter 
must be included in the claims file.

2.  After completion of the foregoing, 
readjudicate the claim of entitlement to 
an effective date prior to April 6, 2005, 
for the assignment of a 10 percent 
disability rating for deviated septum 
with allergic rhinitis and sinusitis.  If 
the benefit sought on appeal remains 
denied, the veteran and her service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.





____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


